Citation Nr: 0709728	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  03-17 909A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.  He died in December 2001.  The appellant is 
his widow.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in January 2004, when is was remanded for 
evidentiary development.  Unfortunately, such development was 
not fully accomplished and a second remand is required.  The 
Board regrets the delay inherent in this second remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The appellant claims that the veteran's death was caused 
wholly or in part by exposure to ionizing radiation in 
Nagasaki and Hiroshima at the conclusion of World War II.  
Evidence in the claims file confirms his presence at these 
sites.  His death certificate shows that the cause of his 
death was chronic obstructive pulmonary disease.  The 
veteran's treating physician has submitted a  statement to 
the effect that the veteran's pulmonary disease may have been 
caused by radiation exposure.  

The Board previously remanded this appeal for development 
under the provisions of 38 C.F.R. § 3.311.  As was explained 
in the remand, VA is required to provide such development 
because the appellant has submitted medical evidence that the 
veteran's pulmonary disease may have been caused by radiation 
exposure.  38 C.F.R. § 3.311(b)(4).  Therefore, upon remand, 
this development should be accomplished.

The RO is required to fully complete the development ordered 
by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  

Previously, the Board requested that the treatment records 
from the physician who submitted the statement linking the 
veteran's pulmonary disease to radiation exposure be 
obtained.  Although the appellant completed a release-of-
information form and submitted it, no efforts to obtain the 
records were made.  VA is required to make reasonable efforts 
to obtain such private medical records.  Reasonable efforts 
generally consist of an initial request, and at least one 
follow-up request unless the initial request indicates that 
the records sought do not exist or that a follow-up request 
would be futile.  38 C.F.R. § 3.159(c)(1).  In this case, 
although the physician who rendered the opinion has retired, 
information in the file indicates that his records are 
retained by Northgate Medical/NorthparkMedical/Memorial-
Northpark Primary Care.  Therefore, upon remand, the records 
should be requested from that institution.

Accordingly, the case is REMANDED for the following action:

1.  After securing an updated release 
from the appellant, the RO should obtain 
records reflecting the veteran's medical 
treatment by Dr. Soteres from Northgate 
Medical/NorthparkMedical/Memorial-
Northpark Primary Care.

2.  The RO should develop the claim for 
service connection for the cause of the 
veteran's death in accordance with the 
provisions of 38 C.F.R. § 3.311, 
including seeking a dose assessment from 
the Defense Threat Reduction Agency's 
Nuclear Test Personnel Review Program and 
referring the claim to the VA's Under 
Secretary for Benefits for appropriate 
consideration.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


